Case 4:19-cv-00668-JED-FHM Document 29 Filed in USDC ND/OK on 10/26/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA

  FRANCISCO DIAZ,                                  )
  VICENTE GONZALEZ,                                )
  and PAUL MARTIN,                                 )
                                                   )
                 Plaintiffs,                       )
                                                   )
                 v.                                )       Case No. 19-CV-668-JED-FHM
                                                   )
  CYPRESS ENERGY MANAGEMENT                        )
  TIR, LLC, and TULSA INSPECTION                   )
  RESOURCES, LLC,                                  )
                                                   )
                 Defendants.                       )

                                      OPINION AND ORDER

         This employment action comes before the Court on the defendants’ motion (Doc. 14) to

  dismiss the claims of Plaintiff Paul Martin.

  I.     BACKGROUND

         The plaintiffs, including Mr. Martin, whose claims are the subject of the instant motion,

  sue the defendants under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. The plaintiffs allege

  that they worked as inspectors for the defendants, who are related entities operating in the oil and

  gas sector. According to the plaintiffs, the defendants paid them and others a “day rate,” even

  though their duties as inspectors rendered them subject to the FLSA’s mandatory overtime

  provisions.

         The defendants move to dismiss Mr. Martin’s claims for improper venue under Rule

  12(b)(3) of the Federal Rules of Civil Procedure. The defendants claim that Mr. Martin’s

  employment contract obliges him to litigate his claims in the District Court of Tulsa County, rather

  than the United States District Court for the Northern District of Oklahoma. The relevant provision

  in the agreement, which the defendants attach to their motion, stipulates as follows:
Case 4:19-cv-00668-JED-FHM Document 29 Filed in USDC ND/OK on 10/26/20 Page 2 of 3




         Any controversy claim or litigation arising out of or relating to the Employee's
         duties to the Employer including, but not limited to, any of the rights and
         obligations set forth in this Employment Agreement shall in all events be
         determined by the District Court of Tulsa County, Oklahoma which shall have
         exclusive jurisdiction in the event of any dispute which results in litigation.

  (Docs. 14-1 ¶ 4).1

  II.    DISCUSSION

         The parties do not dispute that the forum selection clause is mandatory and enforceable.

  Rather, they disagree about whether Mr. Martin’s FLSA claims fall within its scope. A party’s

  obligations under a contract, including the scope of his obligation to litigate a claim in a particular

  forum, are determined by the language contained in the contract that the parties have negotiated

  and agreed upon. Rawdon v. Starwood Capital Grp., 453 P.3d 516, 522 (Okla. Civ. App. 2019)

  (citing Tucker v. Cochran Firm-Criminal Def. Birmingham L.L.C., 341 P.3d 673, 681 (Okla.

  2014). To determine whether a claim falls within the clause, a court must look to the language of

  the clause to determine the intent of the parties. Id.

         The defendants argue that Mr. Martin’s claims fall squarely within the forum selection

  clause because an employee’s overtime-exempt status turns on his job duties. Since Mr. Martin

  agreed to litigate claims “arising out of or relating to the Employee’s duties to the Employer,” the

  defendants argue that he can only bring his FLSA claims in Tulsa County District Court. Mr.

  Martin counters that the provision applies only to claims arising from “the Employee’s duties to

  the Employer.” Since the FLSA imposes duties on the employer, not the employee, he argues, his

  claims fall outside the forum selection clause.




  1. The copy of the agreement attached to the defendants’ motion did not include all pages. As a
  result, part of the relevant paragraph was cut off. The defendants attach a full copy of the agreement
  to their reply brief. (See Doc. 20-1).
                                                     2
Case 4:19-cv-00668-JED-FHM Document 29 Filed in USDC ND/OK on 10/26/20 Page 3 of 3




           The defendants have the better of the argument. The relevant provision applies to litigation

  “arising out of or relating to the Employee's duties to the Employer.” And it cannot be seriously

  disputed that this litigation “relates” to Mr. Martin’s duties to the defendants. Whether an

  employee qualifies for the applicable overtime exemption turns on whether the employee’s

  “primary duty . . . include[s] the exercise of discretion and independent judgment with respect to

  matters of significance.” 29 C.F.R. § 541.202 (emphasis added). It is not by accident that Mr.

  Martin and the other plaintiffs dedicate significant portions of their Complaint to describing their

  job duties. (See Doc. 2 at ¶¶ 32–38). Mr. Martin seems to argue that the clause would only apply

  to litigation relating to the violation of his duties to the defendants. In other words, he seems to

  contend that the clause would only apply if he were the one being sued. But that is not what the

  clause says. The plain language of the clause states that it applies to any litigation related to his

  duties, whether or not it was the violation of those duties that provided the cause of action. Because

  Mr. Martin’s claims relate to his duties to the defendants, the claims fall within the forum selection

  clause in his employment agreement and he is obliged to bring them in Tulsa County District

  Court.

           The Court has no authority to transfer a case to state court. Therefore, the claims of plaintiff

  Paul Martin are dismissed without prejudice. See 28 U.S.C. § 1406(a). The defendants’ motion

  (Doc. 14) is granted.

           SO ORDERED this 26th day of October, 2020.




                                                      3
